DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed after the mailing date of the Application on 11/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 02/18/2021 is acknowledged. Accordingly, claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US. Patent App. Pub. No. 2017/0221173, “Acharya” hereinafter) in view of Potter et al. (US. Patent App. Pub. No. 2018/0182154, “Potter”).
As per claim 1, Acharya teaches a method for rendering a frame using graphics accelerated hardware (Fig. 1, ¶ [33]), comprising:
interpreting lines of a script for rendering a frame including graphics command and non-graphics commands (¶ [15]); 
for each non-graphics command, executing the non-graphics command in a first thread (¶ [14-15], executing low-priority non-UI graphics context or general purpose computing tasks, etc. See also ¶ [110]);
for each graphics command, adding the graphics command to a first batch of a backlog of batches in a graphics context to be executed in a second thread (¶ [15], queueing high-priority graphics commands); 
encountering a command to end the frame (impliedly taught in ¶ [18], per-frame requirement); 
locking, by the first thread, the backlog of batches not executed yet by the second thread and adding a second batch to the backlog; and 
swapping, in the first thread, the second batch with the first batch (further addressed below with reference to Potter) (see ¶ [18-22], Acharya does teach switching from executing a first set of commands to a second set of commands before completion of execution of the first set of commands where the second set of commands has higher priority than the first set of commands, thus implying locking the first set of commands while adding the second set of commands). 
As mentioned above, Acharya does not expressly teach locking, by the first thread, the backlog of batches not executed yet by the second thread and adding a second batch to the backlog (code block 830). 
However, Potter teaches a similar method of queueing graphics commands in plurality of command buffers as shown in Fig. 4A, and further teaches, as shown in Fig. 8 and 9, locking, by the first thread, the backlog of batches not executed yet by the second thread (blocks 810 and 820) and adding a second batch to the backlog (code block 830, see disclosure of Fig. 8, ¶ [106-111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Potter in combination with the method as taught by Acharya, the advantage of which is o reduce power consumption by reducing complexity and increase performance by executing out of program order (¶ [115]).

allocating, by the second thread operating, a first queue (¶ [80]); 
locking, by the second thread, the backlog (Fig. 8) and swapping the first queue with the backlog (as addressed in claim 1);
unlocking, by the second thread, the backlog; and executing, by the second thread, the graphics commands in the first queue (¶ [106], “If the corresponding pixlock bit for the thread is set, in these embodiments, then the stall circuitry 820 does not allow the thread to proceed.  The pixrelease instruction may clear the pixlock bit once the corresponding resource has been released, at which point the stall circuitry 820 may allow the thread to proceed”).  Thus, claim 2 would have been obvious over the combined references for the reason above.
As per claim 3, the combined Acharya-Potter does teach wherein the second thread operates synchronously with the first thread (Acharya, ¶ [53], synchronized state variables, and Potter, ¶ [10]).  Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Acharya-Potter does impliedly teach wherein the swapping is performed using a standard vector class, which runs in constant time to avoid linear time copying (at best understood by the examiner as the scope of the claimed standard vector class is not clearly specified. See Acharya, ¶ [18], i.e. frequent preemption to reduce rendering delays).  
As per claim 5, the combined Acharya-Potter does also impliedly teach wherein the second batch added to the backlog is empty (as in the case of newly allocated buffer addressed in claim 2). Thus, claim 5 would have been obvious over the combined references for the reason above.
a method for rendering a frame using graphics accelerated hardware, comprising:
determining, in a first thread, that a first queue in a graphics context backlog contains graphics commands (see claim 1); 
allocating a second queue; 
locking the graphics context backlog; 
swapping the second queue with the graphics context backlog; 
unlocking, by the first thread, the backlog; and 
executing the graphics commands in the second queue (see claim 2).  
Thus, claim 9 would have been obvious over the combined references for the reason above.
Claim 10, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.

Claims 6-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (US. Patent App. Pub. No. 2017/0221173) in view of Potter et al. (US. Patent App. Pub. No. 2018/0182154) further in view of Yudanov et al. (US. Patent App. Pub. No. 2016/0371082, “Yudanov”).
As per claim 6, the combined Acharya-Potter fails to explicitly teach wherein the second batch is stored in a same region of memory the first batch. 
However, Yudanov teaches a similar method of graphics context switching (see Abstract, ¶ [19], and Fig. 1-4), wherein the method further comprises the second batch is stored in a same region of memory the first batch (¶ [14], “…context information for a group of threads that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Yudanov in combination with the combined Acharya-Potter as addressed above, the advantage is to facilitate coalescing the memory accesses by the group of threads (¶ [14]).
As per claim 7, the combined teachings of Acharya, Potter, and Yudanov impliedly teaches wherein the time under lock is reduced and cache efficiency of a computer system reading the script is increased since the first batch and the second batch are in the same region of memory (because it is a direct result from the batches are in the same region). Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 8, the combined Acharya-Potter-Yudanov also teaches wherein the swapping clears the backlog (Potter, ¶ [106], “The pixrelease instruction may clear the pixlock bit once the corresponding resource has been released, at which point the stall circuitry 820 may allow the thread to proceed”), while also maintaining a queue of batches contiguously in memory (Yudanov, in the same memory region addressed above).  Thus, claim 8 would have been obvious over the combined references for the reason above.
Claim 11, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611